IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,635-02


                   EX PARTE DAVID CHRISTOPHER HESSE, Applicant


         ON APPLICATION FOR AN ORIGINAL WRIT OF HABEAS CORPUS
               CAUSE NO. 64,888-C IN THE 251ST DISTRICT COURT
                          FROM POTTER COUNTY


        Per curiam.

                                             ORDER

        Applicant has filed an application for an original writ of habeas corpus pursuant to this

Court’s authority to issue extraordinary writs. TEX . CONST . art. V, § 5(c). Applicant alleges he was

held in contempt of court and ordered to serve 120 days in the Potter County Jail.

        He challenges the order finding him in contempt of court. It appears from the record that a

separate hearing was conducted under authority of Section 21.002(d) of the Government Code to

determine Applicant’s guilt on August 1, 2018. A written judgment of contempt and warrant of

commitment was signed on the same day. The record before the Court contains no transcript from

the August 1 hearing, apart from the written order that followed. Applicant shall provide a reporter’s

record from that hearing or state that no such record exists or is available. In either case, the record
                                                                                                    2

and any response from other parties who wish to respond to Applicant’s habeas corpus claims shall

be submitted within 60 days of the date of this order. The motion for leave to file an application for

a writ of habeas corpus will be held in abeyance for 60 days.

       The trial court shall order Applicant immediately released from confinement on a personal

bond pending this Court’s resolution of this application and further order.



Filed: August 15, 2018
Do not publish